Citation Nr: 1620074	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  06-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to increased disability rating for service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia, evaluated as 10 percent disabling prior to December 18, 2014, and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from April 1990 to May 1994. 

In a July 2014 decision, the Board, among other actions, denied a rating in excess of 10 percent for the Veteran's service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia (also referred to as left meniscal disability).  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in January 2016, the Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate the Board's decision insofar as it had denied an increased rating for the Veteran's left meniscal disability and remand that matter, which motion was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its determination that the Veteran was not entitled to a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, or to a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or Diagnostic Code 5259.

While the increased-rating claim denied by the Board was on appeal to the Court, the Veteran underwent VA examinations of his left knee in October 2014, February 2015, and February 2016.  Based on the report of the February 2015 VA examination, the RO, in an April 2015 rating action, increased the rating assigned for the Veteran's instability of the left knee, status post meniscal tear repair with history of chondromalacia to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257, effective from December 18, 2014.  The RO stated that its assignment of a 20 percent rating was for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint" and for "moderate lateral instability."  

As will be explained in further detail below, the Board finds that the Veteran's left knee disability characterized as instability of the left knee, status post meniscal tear repair with history of chondromalacia is more appropriately rated in accordance with the diagnostic criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides for a singular rating of 20 percent.  The Board will therefore change the diagnostic code under which the Veteran's left meniscal disability is evaluated, thus granting him the maximum schedular evaluation available under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  This action, however, raises a question as to whether the Veteran may be entitled to a separate compensable rating for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and/or to an extraschedular rating in excess of 20 percent for his left meniscal disability.  Because the agency of original jurisdiction (AOJ) has not considered these issues in the first instance and because additional evidence relevant to those issues has not yet been considered by the AOJ (namely, the October 2014 and February 2016 VA examination reports), they will be remanded.

As noted, additional evidence had been associated with the record that has not been considered by the AOJ in conjunction with the current appeal.  Although the Veteran has not waived AOJ consideration of such evidence, given that the Board herein grants the maximum schedular evaluation for the Veteran's left meniscal disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258, and remands the related matters, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The AOJ will have the opportunity to consider such evidence when reajudicating the remaining issues on remand.

Also before the Board in July 2014 were the claims for an initial rating in excess of 30 percent for bipolar disorder and for a total disability rating based on individual unemployability (TDIU).  These claims were remanded for further development.  In April 2015, the RO increased the Veteran's disability rating assigned to his bipolar disorder to 50 percent, effective from March 16, 2005.  A TDIU remained denied.  The claims were then re-certified to the Board in July 2015 and in a December 2015 decision issued by a Veterans Law Judge other than the undersigned, the Board denied a rating in excess of 30 percent for the Veteran's service-connected physiatric disability from June 2, 2005, to September 23, 2013, but awarded a 70 percent disability evaluation from September 23, 2013, and remanded the claim for a TDIU.  The Veteran did not appeal bipolar rating determination to the Court.  Accordingly, the claim for an increased rating for service-connected bipolar disorder is no longer before the Board.

In a March 2016 rating action, the Appeals Management Center (AMC) granted entitlement to a TDIU, effective from February 21, 2014.  On April 25, 2015, the AMC issued a supplemental statement of the case (SSOC) denying a TDIU for the period from June 5, 2005, to May 26, 2009.  (The Board notes that the evidence shows that the Veteran began working on May 26, 2009, and worked until 2014.)  A review of the Veteran's VBMS file shows that on April 28, 2015, he waived the 30-day SSOC response period and requested that the case be forwarded to the Board.  However, the issue has not been recertified to the Board and, therefore, it is not presently before the Board for its consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  The documents in the Virtual VA file consist of various documents, to include adjudication documents, VA treatment records and examination reports, and documents related to dependency, that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014).38 C.F.R. § 20.900(c) (2015).  

The Board's decision addressing the claim for an increased disability rating for service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia, is set forth below.  The matters of entitlement to a separate rating for left knee instability and to an extra-schedular rating in excess of 20 percent for service-connected left meniscal disability are addressed in the Remand following the Order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


The Board notes that, as discussed in the July 2014 Board decision, review of the record has revealed additional issues that have been raised by the Veteran but have not been adjudicated by the AOJ.  Such consist of two issues raised in connection with the Veteran's November 2011 notice of disagreement (NOD); namely, entitlement to an earlier effective date for instability of the left knee, status post meniscal tear repair and entitlement to alcohol dependence as secondary to the service connected bipolar disorder.  Two additional issues for AOJ consideration are entitlement to an increased rating for traumatic arthritis of the left knee, to include on the basis of clear and unmistakable error (CUE) in not assigning 10 percent ratings on the basis of limitation of extension being demonstrated to 10 degrees or dislocated semilunar cartilage, discussed in argument received in conjunction with the March 2013 substantive appeal, and entitlement to a temporary, total rating under 38 C.F.R. § 4.29 for VA psychiatric inpatient treatment from December 2013 to January 2014, raised in January 2014.  The issues have still not been adjudicated by the AOJ and the Board does not have jurisdiction over these four issues, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the Veteran's award of service connection, his left knee meniscal disability is more appropriately rated under 38 C.F.R. § 4.17a, Diagnostic Code 5258, as the disability has been manifested by meniscus tears and partial meniscectomies resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion; the Veteran's left knee meniscal disability.

3.  The Veteran is in receipt of the maximum 20 percent schedular ratings for the left meniscal disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's left knee meniscal disability is most appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 since the award of service connection for that disability and the criteria for a disability rating of 20 percent have thus been met since May 20, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

At the outset, the Board points out that as previously determined by the Board in its July 2014 decision that was appealed to the Court, the Veteran was adequately informed of the information and evidence necessary to substantiate the claim for an increased rating for his service-connected left meniscal disability, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim by way of various notice letters.  The Board also found that all necessary assistance had been provided.  Notably, the parties' Joint Motion included no reference to the Board's finding that VA had complied with its duties to notify and assist.
The Board also points out that it is herein granting a 20 percent rating for the Veteran's service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, effective from the effective date of service connection for the Veteran's left meniscal disability.  The maximum schedular disability rating allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5258, is a 20 percent rating.  The Board is also remanding the issues of entitlement to an extraschedular rating in excess of 20 percent for service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia; entitlement to a separate compensable rating for left knee instability, and entitlement to TDIU from June 5, 2005, to May 26, 2009.  Given the favorable disposition of the claim for an increased rating for the left meniscal disability and because a higher schedular evaluation is not available under the newly assigned diagnostic code, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

II.  Analysis

By way of background, the Veteran was first examined in connection with a claim of service connection for a left knee disability in July 1997.  At the time, the Veteran reported that he had injured his left knee in service and that it had continued to be problematic since that time.  The Veteran reported his symptoms to be popping, locking and giving way, as well as pain mainly on the lateral side of the left knee, lateral to the patellar area.  Physical examination of the knee was positive for swelling and tenderness under the left patellar and along the left lateral joint line.  It was stated specifically that the Veteran's left knee was stable to stress and that the Lachman's test was negative.  Service connection for a torn lateral meniscus of the left knee and chondromalacia of the left patella with mild degenerative joint disease was initially granted by the RO in January 1998.  A 10 percent disability evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257, effective from May 20, 1997.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257-to identify the basis for the rating.  See 38 C.F.R. § 4.27 (2015).

The Veteran was again examined by VA in March 2003.  The examiner noted that the Veteran was wearing a knee support, but that the knee and patella was stable.  Mild effusion on the left was knee was observed and the Veteran reported occasional swelling.  Locking was however denied.  The examiner's impression was probable torn left lateral meniscus and early degenerative changes in the left knee, which the examiner stated were "[b]oth service connected."  In an August 2003 rating decision, the RO awarded a separate 10 percent evaluation for the Veteran's left knee degenerative joint disease (DJD) and continued the 10 percent evaluation assigned for the Veteran's torn lateral meniscus of with left knee and chondromalacia of the left patella.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The 10 percent evaluation for DJD of the left knee was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010 and the diagnostic code applicable to the Veteran's torn lateral meniscus of the left knee and chondromalacia of the left patella was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  The use of "99" in this rating decision is reflective of a disability not listed in the VA's rating scheduled which is evaluated under the diagnosis code for subluxation or lateral instability of the knee.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  The RO noted that a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 if the evidence showed recurrent subluxation or lateral instability of the knee that was slight.  The RO then determined that no change was warranted in the currently assigned rating because recent examination of the knee revealed that the left knee was stable and the patella was stable.

The Veteran was also seen for complaints of knee pain in February 2002.  At that time, mild effusion was seen laterally, but there was no evidence of instability.  A magnetic resonance imaging (MRI) study was ordered.  The report of an April 2003 MRI test revealed joint effusion on the left side and tiny tears on the posterior horn of both the medial and lateral menisci, likely on a degenerative basis.  It was noted that the anterior and posterior cruciate and medial and lateral collateral ligaments demonstrated normal signal intensity and configuration.  In March 2004, the Veteran underwent an arthroscopic assisted meniscus repair of the left knee.  Thereafter, in an April 2004 rating decision, the RO assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  Following the expiration of the temporary 100 percent rating, the 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 was continued.  The Veteran's disability was also recharacterized as status post repair, meniscus tear with history of chondromalacia.  

In July 2005, the Veteran underwent a partial medial meniscectomy of the posterior horn of the left knee, and, in a September 2005 rating decision, the RO assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  The 10 percent rating was again continued following the expiration of this temporary 100 percent rating under that same diagnostic code.

In January 2006, the Veteran underwent another VA examination.  At that time, the Veteran reported severe knee pain, made worse with weightbearing, and painful motion.  Physical examination of the Veteran revealed swelling in the left knee.  Palpation of the patella also revealed fine crepitus.  The examiner indicated that a Lachman's test was positive for mild anterius and posterior instability and that testing of lateral and medical cruciate ligaments evidence very slight lateral collateral instability.

In a February 2006 rating decision, the RO added "instability" to the service connected disability previously characterized as status post repair, meniscus tear with history of chondromalacia, and a 10 percent rating was continued for the left knee disability characterized as instability, left knee, status post repair, meniscus tear with history of chondromalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.

The Veteran was again in examined in October 2006.  The Veteran reported continued pain, swelling, and weakness in his left knee, as well as instability, use of a brace, and "popping."  Examination of the left knee revealed edema of the lateral left knee and the Veteran reported pain in the parapatellar area.  The patella was observed to be stable and not displaced, but there was some mild crepitation.  Stability testing of the left knee could not be accomplished during that VA examination due to pain.  The examiner also noted that the report of an August 2006 MRI of the left knee showed a small effusion and hypertrophic change of the knee joint, as well as abnormalities of the meniscus.  The anterior and posterior cruciate and medial and lateral collateral ligaments were all noted to be normal.

In an October 2006 rating decision, the RO continued the Veteran's two 10 percent ratings assigned for his left knee disabilities.  Regarding the disability characterized as instability, left knee, status post repair, meniscus tear with history of chondromalacia and evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, the RO stated that a rating in excess of percent could not be assigned be assigned unless there was evidence of moderate subluxation or lateral instability of the knee.

In March 2007, the Veteran underwent a VA examination in connection with a claim of service connection for a right knee disability.  At that time, the Veteran reported an unsteady gait and history of falls and it was noted that he wore a brace on his left knee.  In July 2007, the Veteran testified before a decision review officer (DRO) at an RO hearing, during which hearing he reported locking and popping of his left knee and stated that he used a cane and worse a brace on his left knee.  The Veteran also reported continued problems with a torn meniscus even after several surgeries.

In December 2008, an additional surgery, to include a partial medial/lateral meniscectomy, left knee, was performed at a VA medical facility, and a February 2009 rating decision assigned a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for the disability rated under, as listed in this rating decision, 38 C.F.R. § 4.71a, Diagnostic Code 5257 from December 12, 2008.  The 10 percent rating was continued following the expiration of the temporary 100 percent rating and has been continued until the present time.  

In January 2011, the Board remanded the two left-knee increased rating claims for further development.  Specifically, it was noted that the Veteran contended that he was informed that he continues to have torn cartilage in his left knee, despite having undergone a meniscectomy.  The Board thus requested the AOJ to schedule the Veteran for a VA examination to determine, among other things, whether the Veteran has torn cartilage in the left knee and whether the etiology of the Veteran's noted and reported instability of the left knee was a residual of the torn meniscus, status post meniscectomy, and/or a manifestation of the Veteran's diagnosed DJD of the left knee.

The Veteran was examined by VA in May 2011.  At that time, he had pain on the side of his left knee and underneath his kneecap when pressure is applied.  He also reported stiffness, swelling, weakness, and feelings of instability.  Physical examination of the left knee evidenced mild grinding, but instability was not noted on examination.  There was also no significant laxity in the medical and lateral collateral ligaments.  In a June 2011 addendum, the examiner noted that the report of an MRI study done on the left knee in June 2011 showed a small joint effusion and a probable tiny oblique tear in the posterior horn of the meniscus.  Regarding the Veteran's left knee symptoms, the examiner indicated that medical expertise did not then exist to differentiate whether his symptoms were attributable to his arthritis or residuals of his torn meniscus or meniscectomy.  The examiner noted however, that there was no evidence of instability at the time of the examination, but stated that instability as likely as not can be a manifestation of or etiologically related to a torn meniscus, ligament tears, patellar instability and/or arthritis.  

The Veteran again underwent an examination of the left knee in January 2013.  The examiner documented reviewing the claims file and considering the Veteran's lay statements.  It was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In checklist fashion, the examination reports indicated that the Veteran had a semilunar cartilage/meniscus condition in the left knee that involved a meniscal tear and frequent episodes of locking, joint pain, and joint effusion.  However, the examiner concluded that the Veteran's complaints of locking were less likely as not due to his tiny medical meniscus tear because "locking requires either a large torn meniscus or a loose body [and] [t]here was no loose body or large torn meniscus seen on MRI left knee [in June 2011]."  The VA examiner further stated that there was no left knee instability shown at the time of the examination and that the report of June 2011 MRI of the left knee also did not suggest instability of the left knee as the anterior and posterior cruciate and collateral ligaments and the patellar tendon to be intact.  The examiner commented further that "[t]o have instability, [t]here must be some laxity of those ligaments or [the] patellar tendon."  

Another MRI study of the left knee was done in January 2014.  At that time, the Veteran reported increased instances of locking and pain.  It was noted that the Veteran's history of meniscal surgery complicated interpretation of the examination but findings were similar in distribution involving the menisci, particularly laterally.  Tears of the menisci could not be excluded and there was also a small effusion.

Based on the VA examiner's opinions and the other evidence then of record, the Board, in the July 2014 decision, found that a rating in excess of then-currently assigned 10 percent rating was not warranted under the assigned diagnostic code (38 C.F.R. § 4.71a, Diagnostic Code 5257) because the clinical evidence failed to demonstrate at least moderate disability resulting from recurrent subluxation or dislocation.  As discussed in the introduction, the Veteran appealed the Board's denial of a rating in excess of 10 percent for instability of the left knee, status post meniscal tear repair with history of chondromalacia, to the Court.

While the Veteran's appeal was pending at the Court, the Veteran was again examined in October 2014.  Joint stability testing conducted at the time was normal and it was indicated that there was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran's history of meniscal problems and surgeries and indicated that the Veteran had related episodes of locking, pain, and effusion on the left side, as well as edema and chronic pain resulting from his meniscectomy.  Similar findings were recorded in the February 2015 VA examination report with regard to symptomatology related to the Veteran's torn menisci and prior partial meniscectomy.  

Then, in an April 2015 rating decision, the RO increased the rating assigned for the Veteran's instability of the left knee, status post meniscal tear repair with history of chondromalacia to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from December 18, 2014, which date corresponds with the date that the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The RO stated that its assignment of a 20 percent rating was for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint" and for "moderate lateral instability."  Despite the RO's reasoning and its indication that the 20 percent rating was "the highest schedular evaluation allowed under the law for dislocated cartilage, semilunar - knee," the 20 percent rating was not assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides for a single rating of 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint."  Rather, the increase was awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Further, it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

As noted above, the Veteran's left knee disability, characterized currently as instability of the left knee, status post meniscal tear repair with history of chondromalacia, has been rated since May 20, 1997, in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to "other impairment of" the knee and provides that the rating under that diagnostic code is based on the level of severity of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

The Board points out that where, as here, a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes to more accurately reflect that nature of the disability.  Murray v. Shinseki, 24 Vet. App. 420, 425 (2011).  Upon consideration of the entire record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the Veteran's service- connected left knee disability characterized currently as instability of the left knee, status post meniscal tear repair with history of chondromalacia, is more appropriately rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, since the award of service connection for the left meniscal disability.  This is so because the left knee meniscal disability has been manifested by meniscus tears and partial meniscectomies resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, swelling, and effusion, but instability more often than not has not been indicated.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (Board must consider which DCs are most appropriate for application in the Veteran's case and provide an explanation for the conclusion); Butts, supra.  Indeed, there was no also evidence of instability at the time of the January 1997, February 2002, March 2003, May 2011, January 2013, October 2014, and February 2016 VA examinations.  Instability was not considered to be part of the Veteran's service-connected disability until 2006 and the Veteran's left knee was noted to be stable at the time of the July 1997 VA examination that provided the basis for the ROs award of service connection and assignment of a 10 percent rating.  Given the lack of objective findings of instability or subluxation, it is unclear to the Board why the RO chose to initially evaluate the Veteran's left knee disability under a diagnostic code that requires evidence of subluxation and/or instability.  

Rather, the Board finds that the evidence of record demonstrates that the Veteran has had meniscus tears and has undergone only partial meniscectomies on his left knee.  The reports of the various MRI scans also confirm that the Veteran has effusion in the left knee joint and pain and edema/swelling of the left knee has been objectively confirmed by several VA examiners.  Regarding the Veteran's complaints of locking, the Board acknowledges that the January 2013 VA examiner concluded that the Veteran's complaints of locking were less likely as not due to his tiny medical meniscus tear.  The October 2014 and February 2015 VA examiners concluded, however, that the Veteran had episodes of locking, pain, and effusion on the left side related to his torn meniscus/meniscectomies.  While the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise as to whether the Veteran experiences left knee locking, as contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Here, after reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  In this regard, the Board points out that the RO, in its April 2015 rating action, increased the Veteran's disability rating to 20 percent due in part to evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Thus, the RO has in essence conceded that the Veteran's disability picture meets the criteria for a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.

In sum, the evidence of record reflects that the left knee meniscal disability has, since the award of service connection for such, been manifested by partial meniscectomies and meniscal tears and by joint "locking," pain, and effusion.  Given this evidence, the Board finds the Veteran's disability picture is most appropriately rated under the criteria pertaining to dislocation of the semilunar cartilage, rather than the criteria pertaining to other knee impairment manifested by instability and/or subluxation, especially given the absence of objective evidence of stability prior to 2006 or at the time of the May 2011 and January 2013 VA examinations.  Accordingly, the Board finds that the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 have been met since the Veteran's award of service connection for his left knee disability as the left knee meniscal disability has more nearly approximated dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).  Because the Board is granting a rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, the Veteran's rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 will be discontinued.  However, whether the Veteran is entitled to a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, will be addressed in the remand that follows this decision.  Also addressed below is the issue of entitlement to an extraschedular rating in excess of 20 percent for service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia.  See 38 C.F.R. § 3.321(b) (2015).

The Board notes that in their Joint Motion, the parties agreed that the Board had failed to provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, or under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Notably, 38 C.F.R. § 4.71a, Diagnostic Code 5258, allows for a higher rating (the maximum and only rating available) of 20 percent than is provided for under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which allows for only a single rating of 10 percent.  The Veteran may not be assigned separate ratings under both 38 C.F.R. § 4.71a, Diagnostic Code 5258 and Diagnostic Code 5259.  This is so because the rating criteria under those two diagnostic codes differ from each other only in that the semilunar cartilage is dislocated in 38 C.F.R. § 4.71a, Diagnostic Code 5258 and surgically absent in 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Indeed, 38 C.F.R. § 4.71a, Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion, while 38 C.F.R. § 4.71a, Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic.  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Stedman's Medical Dictionary, 1742 (27th ed., 2000).  

Thus, the requirement of being "symptomatic" is broad enough to encompass all symptoms, including those contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Therefore, granting separate ratings for the same manifestations, specifically, joint pain, effusion and "locking" of the left knee meniscal disability under both 38 C.F.R. § 4.71a, Diagnostic Code 5258 and Diagnostic Code 5259 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions).  Consequently, a disability rating for meniscal involvement may be granted under either 38 C.F.R. § 4.71a, Diagnostic Code 5258 or Diagnostic Code 5259, but not for both.

In concluding that the Veteran's left knee meniscal disability is more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258, the Board is aware that the Veteran is in receipt of a separate rating for traumatic arthritis of the left knee, which disability is currently evaluated as 20 percent disabling based on limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Board is also aware that VA's Adjudication Procedures Manual "Live Manual" (M21-1) provides that "[a]lthough 38 CFR 4.71a, DC 5258, refers to 'dislocated' cartilage and 'locking' of the knee the rating criteria contemplate LOM [(limitation of motion)] of the knee through functional impairment with use (namely pain and effusion)."  M21-1, part III, subpt. iv, ch. 4, sec. A.3.g.  Although the assignment of separate ratings for the same manifestations of a disability under different diagnoses is prohibited, in the instant case, the fact remains that the AOJ, in April 2015, awarded an increased disability rating based, in part, on symptoms of locking, pain, and effusion.  

Thus, it would appear, at least in this case, that the AOJ determined that the Veteran's left meniscal disability is manifested by symptoms that are not being compensated by his rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Given the AOJ's implicit finding in this regard, the Board concludes that based on the facts of the instant case and in consideration of the AOJ's interim actions while the Veteran's increased rating claim was pending on appeal to the Court, it is permissible to assign a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, despite the fact that the Veteran is also being compensated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  


ORDER

A 20 percent disability rating for the left knee meniscal disability, characterized currently as instability of the left knee, status post meniscal tear repair with history of chondromalacia, is granted under 38 C.F.R. § 4.71a, Diagnostic Code 5258, from May 20, 1997.




REMAND

As discussed above, as currently characterized, the Veteran's left knee meniscal disability contemplates instability.  The Board finds that in light of its change to the diagnostic code under which the Veteran's left meniscal disability is rated, and in order to comply with the parties' Joint Motion, it must consider whether a separate compensable rating is warranted for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97 (holding that a veteran who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.71a, Diagnostic Code 5257); see also Esteban, supra (providing for separate ratings for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  However, because the AOJ has not considered this issue in the first instance and because the evidence currently of record is not sufficient for the Board to rely upon to determine whether a separate compensable rating for left knee instability is or is not warranted, remand is required.

As discussed above, although the Veteran has indicated that his left knee feels unstable and gives way, there was no evidence of instability at the time of the July 1997, February 2002, March 2003, May 2011, January 2013, October 2014, and February 2016 VA examinations.  Further, the report of an April 2003 MRI showed that the anterior and posterior cruciate and medial and lateral collateral ligaments demonstrated normal signal intensity and configuration.  The report of an August 2006 MRI demonstrated that the anterior and posterior cruciate and medial and lateral collateral ligaments were all normal.  According to the January 2013 VA examiner, the report of a June 2011 MRI also did not suggest instability of the left knee as the anterior and posterior cruciate and collateral ligaments and the patellar tendon to be intact.  The examiner explained that "[t]o have instability, [t]here must be some laxity of those ligaments or [the] patellar tendon."  

Contrary to this evidence, the January 2006 VA examination report indicates that a Lachman's test was positive for mild anterius and posterior instability and that testing of lateral and medical cruciate ligaments evidenced very slight lateral collateral instability.  Stability testing conducted during the February 2015 VA examination was also positive for anterior, posterior, and lateral instability.

Given the conflicting evidence of record, the Board finds it necessary to obtain a medical examination and opinion to determine whether, at any point during the applicable time period, the Veteran had true instability of the left knee as opposed to some other patellofemoral dysfunction.  This is especially so in light of the MRI findings of record and the 2013 VA examiner's explanation that "[t]o have instability, [t]here must be some laxity of those ligaments or [the] patellar tendon."  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member

The Board also finds it necessary to remand the issue of entitlement to an extraschedular rating in excess of 20 percent for the Veteran's service-connected left meniscal disability.  As discussed above, while the Veteran's increased rating claim was on appeal to the Court, the Veteran underwent three VA examinations of the left knee, with the most recent examination being in February 2016.  Although in its April 2015 rating decision, the AOJ considered the information contained in the February 2015 VA examination report, there is no indication that the AOJ considered the reports of the October 2014 or February 2016 VA examinations as part of that or any other adjudicative action relevant to rating the Veteran's left knee meniscal disability.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  

Given that the October 2014 and February 2016 examination reports contain information and evidence potentially relevant to whether referral for an extraschedular rating may be warranted for the Veteran's left knee meniscal disability, the Board finds that a remand of the issue of entitlement to an extraschedular rating in excess of 20 percent for service-connected instability of the left knee, status post meniscal tear repair with history of chondromalacia is required for the issuance of an SSOC that addresses this issue in consideration of all evidence of record in the first instance.  

The Board also finds it necessary to remand the extraschedular rating matter as the RO's determination of whether a separate compensable rating is warranted may impact whether referral for an extraschedular rating is warranted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  This is so because the diagnostic codes under which the Veteran's left knee disability is now currently rated do not list instability as part of the diagnostic criteria.  See Thun v. Peake, 22 Vet. App. 111, 114-16 (2008) (stating that whether referral for extraschedular consideration is warranted requires the Board to compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260 (2015).  But see M21-1 part III, subpt. iv, ch. 4, sec. A.3.h (stating that the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 "contemplate instability").  Thus, whether the Veteran is awarded compensation for instability of the left knee is relevant to the issue of whether he would potentially be entitled to an extraschedular rating in excess of 20 percent for his service-connected left meniscal disability.

Prior to arranging for the Veteran to undergo the requested VA medical examination, to ensure that all due process requirements are met., and that the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Centers (VAMCs) in Jackson and Biloxi, Mississippi.  Records from the Biloxi VAMC dated through December 2013 and records from the Jackson VAMC dated through January 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1).  But see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Biloxi and Jackson VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2013 and January 2015, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the electronic claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA knee examination by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies (to include imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is then requested to review the record, to include the July 1997, February 2002, March 2003, May 2011, January 2013, October 2014, and February 2016 VA examination reports indicating no left knee instability; the January 2006 and February 2015 VA examination reports evidencing left knee instability; and the April 2003, May 2006, and June 2011 MRI reports, in addition to the reports of any imaging studies conducted at the time of the current examination.

The examiner should provide an opinion as to whether the Veteran has, at any point, had recurrent subluxation or instability of the left knee joint.  If the examiner finds evidence of instability or subluxation, the examiner should indicate during what periods of times the Veteran experienced lateral instability and/or subluxation.  In rendering this opinion, the examiner is requested to reconcile the conflicting evidence of record outlined above.  If the examiner concludes that the Veteran has not had instability of the left knee, the examiner should explain why he/she reached a contrary conclusion to the January 2006 and February 2015 VA examiners, or why the findings in those examination reports are insufficient to support a finding of instability.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's lay assertions regarding his perceived left-knee instability and the fact that he wears a knee brace.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal de novo in light of all pertinent evidence and legal authority.  Specifically, the AOJ must determine whether a separate compensable rating for instability of the left knee is warranted and whether referral for an extraschedular rating in excess of 20 percent for the Veteran's service-connected left-knee is warranted.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


